Title: To John Adams from DeWitt Clinton, 6 August 1823
From: Clinton, DeWitt
To: Adams, John


				
					
					Albany 6 August 1823.
				
				I have the honor to transmit to you a Discourse pronounced before a Literary Society in this State. My object in delivering it was to evince my zeal for Science and my motive in sending it to you is to indicate my respect for a distinguished Statesmen of the Revolution.I have the honor to be / with the most perfect consideration / Your most Obedt. Servt.
				
					DeWitt Clinton
				
				
			